Citation Nr: 0414210	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty From April 1953 to March 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision that denied 
entitlement to service connection for bilateral hearing loss.  
That decision also granted an initial 10 percent evaluation 
for the service-connected tinnitus.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in January 2004.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is the 
likely result of noise exposure during service.  

2.  Since August 18, 2000, the veteran has received the 
maximum schedular rating assignable for the service-connected 
recurrent tinnitus.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing disability is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2. The criteria for a disability evaluation in excess of 10 
percent for the service-connected tinnitus are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6260 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim for service connection 
hearing loss, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this regard, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

With respect to the veteran's claim for a higher initial 
rating for tinnitus, the record reflects that the veteran was 
notified of the requirements for the benefits sought on 
appeal, the evidence necessary to substantiate his claims, 
and the basis of the RO's decisions with respect to his 
claims.  

Through its discussions in the October 2002 Statement of the 
Case (SOC), the RO notified the veteran of the evidence 
needed to substantiate his increased rating claim.  Further, 
the RO provided the veteran with the duty to assist 
regulations that informed him of what evidence was needed 
from him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include requesting all 
VA medical records to which he had referred.  In a letter 
dated in July 2001, the veteran was informed that the 
veteran's record was a fire related case and that this 
service medical records were unavailable.  

The RO also obtained VA examinations for the veteran in March 
and April 2001.  Also, the veteran was scheduled the veteran 
for a videoconference hearing that was held in January 2004.  
The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

VA has thereby met its obligations to notify the veteran of 
the evidence needed to substantiate his claims and of whom 
was responsible for obtaining what evidence. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist. See 38 U.S.C.A. § 5103A.  

The Board concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied, and accordingly, the Board will address the 
merits of the veteran's claims.


Factual Background

In this case, the veteran has testified that he served during 
the Korean War as a helicopter pilot for the 52nd Medical 
Detachment Helicopter Ambulance.  He stated that he flew on 
numerous missions in a small, noisy, bubble-type helicopter 
and was issued no hearing protection.  His flights would last 
from 1.5 hours to 3 hours and he testified to hearing 
difficulty while in service.  He received no medical 
treatment for his hearing loss and tinnitus.  

After service, the veteran worked for over 40 years at a 
company in a quiet atmosphere, never in a noise-related job.  
He stated that he still had defective hearing and that the 
medical treatment he sought shortly after his separation from 
the military was unremarkable.  

The veteran testified that his tinnitus was constant and 
caused him sleep difficulties, irritability and 
uncontrollable urges.  He reported VA treatment in 2000 for 
his tinnitus that involved eardrops and increasing doses of 
Zoloft and Trazodone to help him sleep.  Until 2000, the 
veteran had controlled his tinnitus himself until he could no 
longer tolerate the ringing.  

On VA examination in April 2001, the veteran described his 
in-service noise exposure.  He reported that, since his 
military service, he had hearing loss and a constant ringing 
in his ears that had increased in magnitude and irritation.  

The veteran denied any chemotherapy exposure, antibiotic 
exposure or radiation therapy exposure.  He had no previous 
history of audiologic problems or otologic surgery.  He had a 
normal physical examination.  

The examiner opined that the veteran had loud noise exposure 
as evidenced by his clear noise-induced audiometric findings 
and tinnitus.  The examiner noted that "for this, he should 
be compensated."  

On VA audiometric examination in March 2001, the veteran had 
high-frequency hearing loss ranging on the left side from 20 
to 25 decibels at the lower frequencies and 60 to 65 decibels 
at the higher frequencies.  

On the right side, his hearing loss was 30 to 35 decibels in 
the lower frequencies and increasing to 65 to 70 in the 
higher frequencies.  


Entitlement to service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, there can be no evidence of hearing loss in-
service because the veteran's service medical records are 
unavailable.  Nonetheless, service connection can be 
established if the evidence shows that a current hearing loss 
disability is related to a disease or injury in service.  
Heuer v. Brown, 7 Vet. App. 379 (1995).  

The veteran is competent to testify to his in-service noise 
exposure from his service as a helicopter ambulance pilot 
during the Korean War.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993) (where the issue is factual in nature, such as 
whether an incident or injury occurred during service, lay 
evidence is competent; only evidence proceeding from a 
medically authoritative source is competent on medical 
questions).  

There is no evidence of record that suggests the veteran's 
bilateral hearing loss could have been caused by something 
other than noise exposure in service.  Here, the veteran 
testified having had hearing loss in-service.  He stated 
that, after separation from the military, he worked for 44 
years at a company in a quiet environment and did not work in 
a noise-related job, but still had hearing difficulties.  

Thus, the Board finds that the evidence is in favor of the 
grant of service connection.  Accordingly, service connection 
for bilateral hearing loss is warranted.  


Entitlement to a higher initial rating for tinnitus

The veteran is seeking an increased evaluation for his 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling under the criteria of 38 C.F.R. § 4.87a, 
Diagnostic Code (DC) 6260.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that consideration has been given to "staged 
ratings" for the period of time since service connection 
became effective for bilateral tinnitus in August 2000.  
However, in view of the medical evidence discussed above, the 
Board finds that a 10 percent rating is warranted since the 
effective date of service connection.  

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under DC 6260.  
The maximum disability rating available under this code is 10 
percent. 38 C.F.R. § 4.87, DC 6260 (2003).  An evaluation 
greater than 10 percent for recurrent tinnitus is not 
available in the Rating Schedule.  

The Board has considered whether a separate 10 percent 
evaluation may be available for tinnitus in each ear.  

However, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that DC 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or simply in 
the head.  

It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of DC 6260, or any other Diagnostic Code.  Id.

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective on June 13, 2003, DC 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head. See 68 Fed. Reg. 
25,822-23 (May 14, 2003).  

In short, the Board concludes that the veteran has already 
been awarded the maximum disability rating available under DC 
6260.  The benefit sought on appeal is, accordingly, denied.  

The Board further finds no evidence that the appellant's 
service-connected tinnitus presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  

There is no evidence that this disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Nor is there any evidence that it has caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his 
tinnitus, and that a remand for consideration of an 
extraschedular evaluation is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at any time since 
the effective date of the grant of service connection for 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for the bilateral hearing loss is granted.  

An initial disability rating in excess of 10 percent for the 
service-connected tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



